Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Response to Amendment
This Office Action is in response to Amendments filed on 07/13/2022, wherein Claims 1, 4, 5, and 14 have been amended. Claims 3, 7, 8, and 20 have been cancelled. Claims 1-2, 4-6, 9-19, and 21-22 are pending.

Response to Arguments
Regarding 112(a) rejections: Applicant's arguments filed 06/20/2022, with respect to 35 USC 112(a) rejection, have been fully considered and are persuasive. The 35 USC 112(a) rejection is withdrawn. 

Regarding 103 rejections: Applicant's arguments filed 07/13/2022, with respect to 35 USC 102 and 103 rejections, have been fully considered but are moot because of the new ground of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over US5250802 to Runner (hereinafter ‘Runner’) in view of JP3586611B2 to Akiyama et al. (hereinafter Akiyama).

Regarding Claim 1:  Runner discloses:
“A fastener health monitoring system” (Figs. 1-3; Col. 3, ll. – 44-48 - “The present invention comprises one or more optical fibers embedded in the joints between structural members and a monitoring device for injecting an optical signal into the fiber and detecting reflections of the signal”) comprising: 
“a structure” (Fig. 3 – elements 30, 32, and 38; Col. 4, ll. 7-10 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded.”)
“including a first component and a second component” (Fig. 3; skin sheet element 30 (i.e. first component, added by examiner); skin sheet element 32 (i.e. second component, added by examiner); Col. 4, ll. 7-10 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded”); 
“one or more fasteners securing the first component to the second component” (Fig. 3, rivets 34 are the fasteners; Col. 4, ll. 11-13 – “Failure of one or more rivets 34 (i.e. fasteners securing the first component to the second component, added by examiner) allows skin sheets 30 and 32 to move relative to each other and member 38.”); 
“an optical fiber arranged adjacent to the one or more fasteners” (Figs. 1 and 3, element 10; Col. 3, ll. 48-50 – “In FIG. 1, a fiber 10 is embedded in the adhesive 12 joining structural members 14, which are preferably of a composite material.”),
“the optical fiber configured to detect strain on the structure from the one or more fasteners” (Col. 4, ll. 10-16 – “The skin sheets are also secured to a structural member or stiffener 38. Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38. Such movement exerts strain on fibers 10. Monitoring device 16, which is connected to fibers 10, detects the strain and provides a warning as described above”); wherein
“wherein the optical fiber is disposed within a shadow of each fastener of the one or more fasteners, the shadow defining an area surrounding each fastener within a distance from the fastener where strain is detectable from the fastener” (Fig. 3, shadow portion is elements 30 and 32, which is underneath and nearby rivets 34; Col. 4, ll. 11-16 – “Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38. Such movement exerts strain on fibers 10. Monitoring device 16, which is connected to fibers 10, detects the strain (i.e. is at a distance from the fastener where strain is detectable, added by examiner) and provides a warning as described above”); wherein
“the distance is not more than three times a diameter of a fastener hole through which the fastener is inserted to secure the first component to the second component” (Col. 4, ll. 47-51 – “In FIG. 8, fiber 10 runs adjacent to a plurality of fasteners 80. Displacement of a fastener 80 creates a discontinuity 82 similar to that created by a crack in an adhesive joint. Monitoring device 16 detects the reflection caused by discontinuity 82 as described above.”; Figs. 3 and 4 clearly show fasteners filling in the holes, so the diameter of the hole is equal to the fastener diameter, and in Fig. 8, it is clearly seen that the fiber optic cable is attached to the fasteners, so the distance between those is not more than three times a diameter of the fastener or the hole it is inserted);
“an interrogation system including an interrogator” (Fig.1, monitoring device 16; Col. 3, ll. 50-53 – “A monitoring device 16 connected to one end of fiber 10 injects an optical signal such as a laser pulse through an optical reflectometer 20 into fiber 10.”) 
“the interrogator including a light source” (Fig. 1, transmitted laser pulse; Col. 3, ll. 50-53 – “A monitoring device 16 connected to one end of fiber 10 injects an optical signal such as a laser pulse through an optical reflectometer 20 into fiber 10”) and 
“a receiver configured to analyze reflected light from the fiber as the sensed data” (Fig. 1, optical reflectometer 20; Col. 3, ll. 63 – 66 – “The reflection returns to optical reflectometer 20, which measures the strength (i.e. analyzes, added by examiner) of the reflected pulse and the transit time between injection of the signal and detection of its reflection”);
“in response to detecting the deviation that is greater than the threshold value” (Fig. 1; Col. 4, ll. 11-16 – “Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38. Such movement exerts strain on fibers 10. Monitoring device 16, which is connected to fibers 10, detects the strain (interpreted as detecting a deviation as well, added by examiner) and provides a warning as described above”); Col. 3, ll. 57-59 – “Although a crack is shown, any significant strain transmitted to fiber 10 through adhesive 12 will cause a detectable reflection.”; Col. 3, ll. 66-68 – “If the reflected signal strength exceeds a predetermined threshold, a warning 22 is issued.”).
“and associated with the fiber position corresponding to the fastener of the one or more fasteners, determine that the fastener of the one or more fasteners is missing, loosened, or broken” (Col. 4, ll. 11-16 – “Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38. Such movement exerts strain on fibers 10. Monitoring device 16, which is connected to fibers 10, detects the strain and provides a warning as described above”; Col. 3, ll. 63 - 68; Col. 4, ll. 1-3 – “The reflection returns to optical reflectometer 20, which measures the strength of the reflected pulse and the transit time between injection of the signal and detection of its reflection. If the reflected signal strength exceeds a predetermined threshold, a warning 22 is issued. Furthermore, the measured time can be used to calculate the location of the discontinuity of fiber 10 because the speed of the optical signal in a fiber of a particular composition can be predetermined.”). 
	Runner is silent on:
“determine a baseline strain pattern comprising strain as a function of distance along the optical fiber when the one or more fasteners are not missing, loosened, or broken; after the baseline strain pattern is determined, determine a strain pattern comprising strain as a function of distance along the optical fiber; detect, by comparing the strain pattern to the baseline strain pattern, a deviation of the strain pattern relative to the baseline strain pattern that is greater than a threshold value and associated with a fiber position corresponding to a fastener of the one or more fasteners; and the deviation of the strain pattern relative to the baseline strain pattern”.
	However, Akiyama discloses:
“determine a baseline strain pattern comprising strain as a function of distance along the optical fiber when the one or more fasteners are not missing, loosened, or broken; after the baseline strain pattern is determined, determine a strain pattern comprising strain as a function of distance along the optical fiber” (para 0009 – “When detecting deformation such as deformation or cracking of tunnel lining using the above-described strain detection method using an optical fiber, the optical fiber must be laid over a very low range. In addition, in order to specify the position where the deformation has occurred, it is necessary to fix the optical fiber to the inner wall surface of the tunnel at regular intervals, and this operation requires a long time”; Fig. 2; para 0028 – “FIG. 2 is an explanatory view conceptually showing a strain detection system using an optical fiber according to a second embodiment of the present invention. As shown in the figure, in this embodiment, a plurality of optical fibers 4-1 and 4-2 (two systems in the figure) are laid on the inner peripheral surface of the tunnel 1 along the axial direction thereof. Here, the plurality of optical fibers 4-1 and 4-2 are disposed adjacent to each other, so that stress in a nearby portion in the tunnel 1 is detected by a plurality of optical fibers. That is, although not shown, it is connected to the distortion detecting device 11 via the optical switch 12 as in the embodiment shown in FIG.”;  para 0029 – “Further, the optical fibers 4-1 and 4-2 in the present embodiment are fixed to the tunnel 1 in a state where an initial strain is applied to the right-angled portion in advance (interpreted as baseline strain pattern, added by examiner) in order to detect a strain in a direction perpendicular to the axial direction of the tunnel 1.”; para 0031 – “The signal cable 6 is fixed to the inner peripheral surface 2 of the tunnel 1 by a fixing tool, for example, a gauge length fixing bolt 8 (interpreted as fastener, added by examiner) at a constant measurement interval (gauge length), and one or several places in the middle thereof are protected tube fixing bolts.”);
“detect, by comparing the strain pattern to the baseline strain pattern, a deviation of the strain pattern relative to the baseline strain pattern that is greater than a threshold value and associated with a fiber position corresponding to a fastener of the one or more fasteners; and the deviation of the strain pattern relative to the baseline strain pattern” (para 0021 – “In the strain detection system using an optical fiber described in the above, An alarm means that is activated when a strain change amount obtained from a difference between a strain amount actually measured by each optical fiber and an initial strain at the time of installation of each optical fiber (interpreted as comparing the strain pattern to the baseline strain pattern, added by examiner) exceeds a predetermined value (interpreted as threshold value, added by examiner; para 0040 – “The strain distribution of the optical fiber 4 is measured by the measuring device 13 and stored in the memory 16 as the initial strain. … Further, the memory 16 stores in advance an alarm level for determining that the distortion (i.e. deviation, added by examiner) of the optical fiber 4 has reached the dangerous area (i.e. greater than the threshold, added by examiner)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener health monitoring system, disclosed by Runner, as taught by Akiyama, in order to ensure the high level of sensitivity of the claimed system to the fastener’s displacement, and hence having the opportunity to detect the fastener’s displacement with the high level of accuracy.
	
Regarding Claim 2: Runner/ Akiyama combination discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner further discloses:
“wherein the optical fiber is arranged adjacent to a plurality of the fasteners” (Fig. 8; Col. 4, ll. 47 – 48 – “In FIG. 8, fiber 10 runs adjacent to a plurality of fasteners 80.”).

Regarding Claim 4:  Runner/Akiyama combination discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner further discloses:
“wherein the interrogation system is disposed with the structure for continuous monitoring of the one or more fasteners” (Fig. 1, monitoring device 16 (i.e. interrogation system, added by examiner); Fig. 2 and 3, rivets 34 (i.e. fasteners, added by examiner) and optical fiber 10 (i.e. part of the monitoring structure, added by examiner); Col. 3, ll. 50 – 53 – “A monitoring device 16 connected to one end of fiber 10 injects an optical signal such as a laser pulse through an optical reflectometer 20 into fiber 10”).

Regarding Claim 5:  Runner/Akiyama combination discloses the fastener health monitoring system of claim 3 (see the rejection for Claim 3).
Runner further discloses:
“wherein the interrogation system is provided separately from the structure and connectable to the structure when an interrogation is to be made” (Fig. 1 – the monitoring device, which is the interrogation system, is shown separately from the structure; Col. 4, ll. 64 – 68; Col. 5, l. 1 – “Monitoring device 16 may remain aboard the aircraft and connected to the fibers for continuously interrogating them while the aircraft is in operation (i.e. connectable, added by examiner). Alternatively, the fibers may be terminated in a suitable connector on the aircraft and monitoring device 16 periodically connected at scheduled maintenance intervals”).

Regarding Claim 6:  Runner/Akiyama combination discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner further discloses:
“wherein the structure is a portion of an aircraft” (Fig. 10; Col. 4, ll. 34 – 38 – “In FIG. 10, a similar adhesive joint comprises a loop of fiber 10 embedded in adhesive 101 joining aircraft frame member 100 and skin sheet 102. Existing aircraft may be retrofitted with the present invention”).

Regarding Claim 9:  RunnerAkiyama combination discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner further discloses:
“wherein the fiber is disposed within layers of a composite material of one or both of the first and second components” (Fig. 3, skin sheets 30 and 32 (i.e. first and second component, added by examiner); Col. 3, ll. 48 – 5- “In FIG. 1, a fiber 10 is embedded in the adhesive 12 joining structural members 14, which are preferably of a composite material”; Col. 4, ll. 7- 11- “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded. The skin sheets are also secured to a structural member or stiffener 38.”).

Regarding Claim 12:  Runner/Akiyama combination discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner further discloses:
“wherein the fiber is adhered to a surface of the structure” (Fig. 3, adhesive or sealant layer 36; Col. 4, ll. 7- 10 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded.”)

Regarding Claim 13:  Runner/Akiyama combination discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner further discloses:
“wherein the structure further includes a part attached to at least one of the first and second components” (Fig. 3, stiffener 38 is attached to elements 32 and 34 (i.e. first and second components, added by examiner); Col. 4, ll. 10-11 – “The skin sheets are also secured to a structural member or stiffener 38.”),
“the part prohibiting direct visualization of at least one of the one or more fasteners” (Fig. 3; stiffener 38 obviously prohibits direct visualization of the element 32, since it is attached to it; Col. 4, ll. 10 – 14 – “The skin sheets are also secured to a structural member or stiffener 38. Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38. Such movement exerts strain on fibers 10”).

Regarding Claim 14:  Runner discloses:
“A method of detecting a missing or malfunctioning fastener in a structure” (Col. 5, ll. 2-4 – “the present invention provides a method for monitoring uninspectable damage to critical aircraft joints”; Col. Col. 4, ll. 10-13 – “The skin sheets are also secured to a structural member or stiffener 38. Failure of one or more rivets 34 (i.e. fasteners, added by examiner) allows skin sheets 30 and 32 to move relative to each other and member 38.”), the method comprising: 
“arranging an optical fiber along one or more fasteners” (Fig. 3; fiber – element 10; fastener – element 34 rivet; Col. 4, ll. 7-13 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded. The skin sheets are also secured to a structural member or stiffener 38. Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38.”);
“connecting a first component to a second component of the structure” (Fig. 3, skin sheets 30 and 32 – first and second components; Col. 4, ll. 7-10 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded.”);
“directing light down the optical fiber” (Fig. 1, transmitted laser pulse; Col. 3, 50-53 – “A monitoring device 16 connected to one end of fiber 10 injects an optical signal such as a laser pulse through an optical reflectometer 20 into fiber 10. The pulse travels along fiber 10”);
 “receiving reflected light from the optical fiber” (Fig. 1, reflected pulse; Col. 3, ll. 66-68 – “The reflection returns to optical reflectometer 20, which measures the strength of the reflected pulse and the transit time between injection of the signal and detection of its reflection.”);
“analyzing the reflected light to determine a strain pattern along the optical fiber” (Col.3, ll. 57 – 59 – “Although a crack is shown, any significant strain transmitted to fiber 10 through adhesive 12 will cause a detectable reflection.”);
“wherein the optical fiber is disposed within a shadow of each fastener of the one or more fasteners, the shadow defining an area surrounding each fastener within a distance from the fastener where strain is detectable from the fastener” (Fig. 3, shadow portion is elements 30 and 32, which is underneath and nearby rivets 34; Col. 4, ll. 11-16 – “Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38. Such movement exerts strain on fibers 10. Monitoring device 16, which is connected to fibers 10, detects the strain (i.e. is at a distance from the fastener where strain is detectable, added by examiner) and provides a warning as described above”);
“wherein the distance is not more than three times a diameter of a fastener hole through which the fastener is inserted to secure the first component to the second component” (Col. 4, ll. 47-51 – “In FIG. 8, fiber 10 runs adjacent to a plurality of fasteners 80. Displacement of a fastener 80 creates a discontinuity 82 similar to that created by a crack in an adhesive joint. Monitoring device 16 detects the reflection caused by discontinuity 82 as described above.”; Figs. 3 and 4 clearly show fasteners filling in the holes, so the diameter of the hole is equal to the fastener diameter, and in Fig. 8, it is clearly seen that the fiber optic cable is attached to the fasteners, so the distance between those is not more than three times a diameter of the fastener or the hole it is inserted).
	Runner is silent on:
“determining a baseline strain pattern comprising strain as a function of distance along the optical fiber when the one or more fasteners are not missing, loosened, or broken; after the baseline strain pattern is determined, determining a strain pattern comprising strain as a function of distance along the optical fiber; 
detecting, by comparing the strain pattern to the baseline strain pattern, a deviation of the strain pattern relative to the baseline strain pattern that is greater than a threshold value and associated with a fiber position corresponding to a fastener of the one or more fasteners”.
	However, Akiyama discloses:
“determining a baseline strain pattern comprising strain as a function of distance along the optical fiber when the one or more fasteners are not missing, loosened, or broken; after the baseline strain pattern is determined, determine a strain pattern comprising strain as a function of distance along the optical fiber” (para 0009 – “When detecting deformation such as deformation or cracking of tunnel lining using the above-described strain detection method using an optical fiber, the optical fiber must be laid over a very low range. In addition, in order to specify the position where the deformation has occurred, it is necessary to fix the optical fiber to the inner wall surface of the tunnel at regular intervals, and this operation requires a long time”; Fig. 2; para 0028 – “FIG. 2 is an explanatory view conceptually showing a strain detection system using an optical fiber according to a second embodiment of the present invention. As shown in the figure, in this embodiment, a plurality of optical fibers 4-1 and 4-2 (two systems in the figure) are laid on the inner peripheral surface of the tunnel 1 along the axial direction thereof. Here, the plurality of optical fibers 4-1 and 4-2 are disposed adjacent to each other, so that stress in a nearby portion in the tunnel 1 is detected by a plurality of optical fibers. That is, although not shown, it is connected to the distortion detecting device 11 via the optical switch 12 as in the embodiment shown in FIG.”;  para 0029 – “Further, the optical fibers 4-1 and 4-2 in the present embodiment are fixed to the tunnel 1 in a state where an initial strain is applied to the right-angled portion in advance (interpreted as baseline strain pattern, added by examiner) in order to detect a strain in a direction perpendicular to the axial direction of the tunnel 1.”; para 0031 – “The signal cable 6 is fixed to the inner peripheral surface 2 of the tunnel 1 by a fixing tool, for example, a gauge length fixing bolt 8 (interpreted as fastener, added by examiner) at a constant measurement interval (gauge length), and one or several places in the middle thereof are protected tube fixing bolts.”);
“detecting, by comparing the strain pattern to the baseline strain pattern, a deviation of the strain pattern relative to the baseline strain pattern that is greater than a threshold value and associated with a fiber position corresponding to a fastener of the one or more fasteners” (para 0021 – “In the strain detection system using an optical fiber described in the above, An alarm means that is activated when a strain change amount obtained from a difference between a strain amount actually measured by each optical fiber and an initial strain at the time of installation of each optical fiber (interpreted as comparing the strain pattern to the baseline strain pattern, added by examiner) exceeds a predetermined value (interpreted as threshold value, added by examiner; para 0040 – “The strain distribution of the optical fiber 4 is measured by the measuring device 13 and stored in the memory 16 as the initial strain. … Further, the memory 16 stores in advance an alarm level for determining that the distortion (i.e. deviation, added by examiner) of the optical fiber 4 has reached the dangerous area (i.e. greater than the threshold, added by examiner)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener health monitoring system, disclosed by Runner, as taught by Akiyama, in order to ensure the high level of sensitivity of the claimed system to the fastener’s displacement, and hence having the opportunity to detect the fastener’s displacement with the high level of accuracy.

Regarding Claim 15:  Runner/Akiyama combination discloses the method of claim 14 (see the rejection for Claim 14).
Runner further discloses:
“wherein the structure is an aircraft” (Fig. 10; Col. 4, ll. 34 – 38 – “In FIG. 10, a similar adhesive joint comprises a loop of fiber 10 embedded in adhesive 101 joining aircraft frame member 100 and skin sheet 102. Existing aircraft may be retrofitted with the present invention).

Regarding Claim 16:  Runner discloses the method of claim 15 (see the rejection for Claim 15).
Runner further discloses:
“wherein arranging the fiber includes arranging the fiber along an area of the aircraft that is not directly accessible by a maintainer” (Fig. 3 - adhesive/sealant layer 36 concealed by sheets 30 and 32; Col. 4, ll. 7-16 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded. The skin sheets are also secured to a structural member or stiffener 38. Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38. Such movement exerts strain on fibers 10. Monitoring device 16, which is connected to fibers 10, detects the strain and provides a warning as described above”).

Regarding Claim 17:  Runner/Akiyama combination discloses the method of claim 14 (see the rejection for Claim 14).
Runner further discloses:
“further comprising connecting an interrogator to the optical fiber when light is to be directed down the optical fiber, the interrogator provided separately from the structure” (Fig. 1, monitoring device16 is an interrogator; Col. 3, ll. 50 - 53 – “A monitoring device 16 connected to one end of fiber 10 injects an optical signal such as a laser pulse through an optical reflectometer 20 into fiber 10. The pulse travels along fiber 10, which is disposed within one or more adhesive joints.”)

Regarding Claim 18:  Runner/Akiyama combination discloses the method of claim 14 (see the rejection for Claim 14).
Runner further discloses:
“wherein directing a light down the optical fiber includes using an interrogator disposed with the structure” (Fig. 1, monitoring device 16 is an interrogator; Col. 3, ll. 50 - 53 – “A monitoring device 16 connected to one end of fiber 10 injects an optical signal such as a laser pulse through an optical reflectometer 20 into fiber 10. The pulse travels along fiber 10, which is disposed within one or more adhesive joints.”).

Regarding Claim 19:  Runner/Akiyama combination discloses the method of claim 14 (see the rejection for Claim 14).
Runner further discloses:
“wherein arranging the optical fiber along the set of one or more fasteners connecting the first component to the second component includes at least substantially strain-locking the optical fiber to the structure” (Fig. 3, element 36 is the adhesive/sealant; Col. 4, ll. 7-10 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded.”).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Runner in view of Akiyama and in further view of EP2213992 to Lang et al. (hereinafter Lang).

Regarding Claim 10:  Runner/Akiyama combination discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner is silent on:
“wherein the structure includes a groove and the optical fiber is disposed within the groove”.
However, Lang discloses:
“wherein the structure includes a groove and the fiber is disposed within the groove” (Fig. 9; para 0051 – “FIG. 9 shows that the annular channel can also be provided as a recess 17 (interpreted as a grove, added by examiner) which is open on one side and which is formed all around, for example, on the underside of the standing ring 2. This recess 17 can also be either open or closed at the end.”; para 0052 – “In any case, it is important that the fiber-optic measuring element 13 is arranged in this recess 17, which thus absorbs the compressive forces between the underside of the base ring 2 and the upper side of the foundation ring 3, so that its optical conductivity is thus changed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener health monitoring system disclosed by Runner/Akiyama combination, as taught by Lang, to put the fiber-optic into the groove or recess, which will protect the fiber optic from damage and allow to obtain reliable and accurate results of the fastener state.

Regarding Claim 11:  Runner/Akiyama/Lang combination discloses the fastener health monitoring system of claim 10 (see the rejection for Claim 10).
Runner further discloses:
“wherein the optical fiber is adhered within the groove” (Fig. 3, element 36 is an adhesive or sealant layer; Col. 4, ll. 7-10 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded.”).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Runner in view of Akiyama and in further view of US20100329602A1 to Shah et al. (hereinafter Shah).

Regarding Claim 21:  Runner/Akiyama combination discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner is silent on:
“a thermocouple or a reference optical fiber not responsive to strain on the structure, wherein a correction to local temperature changes is derivable from the thermocouple or the reference optical fiber”.
	However, Shah discloses:
“a thermocouple or a reference optical fiber not responsive to strain on the structure, wherein a correction to local temperature changes is derivable from the thermocouple or the reference optical fiber” (para 0043 – “strain measurements need to be corrected for temperature shifts in the environment of the sensor. Such compensation is easily accomplished using a second unstrained, nearby fiber Bragg grating as a temperature sensor or a second unstrained “dummy” sensor (i.e. reference optical fiber, added by examiner) mounted in or on the same material as used to fabricate the fastener—in both cases using well-established equations. A second unstrained fiber Bragg grating can be connected in series with the strain-measuring fiber Bragg grating 1, either within the fastener or external to it”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener health monitoring system disclosed by Runner/Akiyama combination, as taught by Shah, in order to correct for the temperature shift by comparison of the strain induced on the primary optical fiber cable and the reference one, and to obtain corrected information about the strain shift of the fastener.

Regarding Claim 22:  Runner/Akiyama combination discloses the fastener health monitoring system of claim 14 (see the rejection for Claim 14).
Runner is silent on:
“correcting for local temperature changes based on information from a thermocouple or a reference optical fiber not responsive to strain on the structure”.
	However, Shah discloses:
“correcting for local temperature changes based on information from a thermocouple or a reference optical fiber not responsive to strain on the structure” (para 0047 – “Incorporation of such a fiber Bragg grating into the Smart Fastener 102 (or Smart Insert 104) will allow measurement of three dimensional strains in the equipped fastener. In addition, such incorporation will provide intrinsic temperature information that can be used to compensate the fiber Bragg grating 1 for temperature changes (i.e. correcting for local temperature changes, added by examiner)—thereby allowing the Smart Fastener 102 (or Smart Insert 104) to be used at various temperatures including, but not limited to, high temperatures.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener health monitoring system disclosed by Runner/Akiyama combination, as taught by Shah, in order to correct for the temperature shift by comparison of the strain induced on the primary optical fiber cable and the reference one, and to obtain corrected information about the strain shift of the fastener.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US4654520 to Griffith (hereinafter Griffith) discloses the structural monitoring system using fiber optics.
US5343035 to Egalon et al. (hereinafter Egalon) discloses strain sensor comprising a strain sensitive, two-mode optical.
US20120154821A1 to Koste et al. (hereinafter Koste) discloses system for monitoring a relative displacement of components.
US20140224033A1 to Foggart et al. (hereinafter Foggart) discloses the method and apparatus for optical strain sensing.
US20180195856A1 to Reaves et al. (hereinafter Reaves) discloses the oprical fiber and method and apparatus for accurate fiber optic sensing under multiple stimuli.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        




/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863